PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richard K. Williams
Application No. 15/857,002
Filed: December 28, 2017
For: Phototherapy Process Including Dynamic LED Driver With Programmable Waveform
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed March 3, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. David E. Steuber appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is GRANTED.

The application became abandoned for failure to timely respond to the Notice To File Corrected Application Papers mailed September 28, 2020, which set a two (2) month period for reply.  The Notice required replacement drawings in compliance with 37 CFR 1.84. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on November 29, 2020. A Notice of Abandonment was mailed on February 16, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of replacement drawings; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to the processing as a patent should be directed to (571) 
272-4200. 
  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions